The Court:
The grain seized under the attachment was three miles away from the land of the mortgagor. By a former statute it was provided that the lien of a mortgage upon a growing crop should cease when the crop was harvested. Held, that the lien ceased when the crop was severed from the land. (Goodyear v. Williston, 42 Cal. 11.)
Section 2972 of the Civil Code keeps alive the lien of such a mortgage upon a crop only “so long as the same remains on the land of the mortgagor.”
Judgment and order affirmed.